 

2:08-cr-00174-MRH *Docuni 3° Filed 11/02/20 Page 1 of 1

     

10/01/2020246 ORDER as to DON RAOUL HOUGH. Within fourteen (14) days of the date of
this Order, counsel for the Defendant is directed to file a notice confirming which pending .
motions should be treated as operative by the Court. The remaining "non-live" motions will be
dismissed without prejudice. Signed by Chief Judge Mark R. Hornak on 10/1/20. Text-only .
entry; no PDF document will issue. This text-only entry constitutes the Order of the Court or
Notice on the matter. (bdb) (Entered: 10/01/2020)

EXHIBIT-€

i Eck 24b

—gef 3
Sct gd - Fao Se

 

 

 

 

 
